DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
A.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
B.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

C.	The application has been amended as follows: 

The "CROSS-REFERENCE TO RELATED APPLICATION" section of the Specification starting on page 1 has been amended as follows:

[0001] 	This application is a Divisional of U.S. patent application Ser. No. 14/904,417, filed Jan. 11, 2016 (and which issued as U.S. Patent No. 10,932,843 on March 2, 2021), which is a National Stage entry of International Application No. PCT/GB2014/051957, filed Jun. 26, 2014, which claims priority to United Kingdom Patent Application No. 13124146.9, filed Jul. 11, 2013. The disclosures of the priority applications are incorporated in their entirety herein by reference.




Response to Amendment
D.	Applicant’s Amendment filed January 31, 2022 (hereinafter “01/31/22 Amendment") has been entered, and fully considered.  In the 01/31/22 Amendment, claims 14, 22, & 25 were amended.  No claims were cancelled (claims 1-13 & 21 were previously cancelled), or newly added.  Accordingly, claims 14-20 & 22-29 remain pending in the application.         

Allowable Subject Matter
E.	Claims 14-20 & 22-29 are allowed.

F.	The following is an Examiner’s statement of reasons for allowance:

	Independent Claim 14
The prior art of record fails to teach all the limitations of, or render obvious, the claimed surgical snare (of independent claim 14), including: “wherein the curved conductive portion comprises a guide for the retractable loop, and wherein the guide comprises an opening, the retractable loop extending through the opening and a length of the retractable loop that protrudes from the opening being adjustable,” in combination with the other elements of independent claim 14. 
	More particularly, the closest prior art of record, U.S. Patent Application Publication No. 2010/0137857 to Shroff et al. (“Shroff”), fails to disclose that the curved conductive portion (112) [FIG. 14A] comprises an opening, the retractable loop (114) extending through the opening and a length of the retractable loop (114) that protrudes from the opening being adjustable.  The other references of record fail to cure this deficiency of Shroff.  For example, U.S. Patent Application Publication No. 2010/0125269 to Emmons et al. ("Emmons") teaches microwave first portion comprising a working element (112) configured to deliver energy (e.g., radiofrequency (monopolar or bipolar), resistively generated heat, microwaves, ultrasound energy, laser) to or from tissue, and a second portion (such as a guidewire, rail, tether 114, etc.) that is used to manipulate the position and/or the orientation of the first portion [¶[0151]]. Emmons further teaches that the second portion [tether (114)] can be received within the first portion [working element (112)] [see ¶[0151] (“In one embodiment, the first portion [working element (112)] can advance over the second portion [tether (114)] which functions as a rail, guide, or tether”); see also FIG. 1AA].  Absent hindsight, however, and given the different configurations of Emmons (FIG. 1AA) and Shroff (FIG. 14A), there does not appear to be a valid reason why one of ordinary skill in the art would modify Shroff so as to have retractable loop (114) extend through an opening in curved conductive portion (112) with a length of the retractable loop (114) that protrudes from the opening being adjustable, nor is it clear how such a modified configuration of Shroff would function.

	Independent Claim 25
	Independent claim 25 includes a similar recitation to that of independent claim 14 addressed above, and is therefore allowed for the same reasons. 

G.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
H.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BCB/
Examiner, Art Unit 3794






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794